Mr. Justice Thomas delivered the opinion of the court: Claimant was employed by the State in work declared by the Workmen’s Compensation Act to be extra hazardous and, on December 27, 1929, received an injury to the second finger of his left hand. The injury arose out of and in the course of his employment, and the State is liable to pay him compensation therefor. The injury to the finger is shown to be permanent and to seriously interfere with its use. We think, under the evidence, he should be awarded $390.00. It is therefore ordered that claimant be and he is awarded the sum of $390.00.